Citation Nr: 1137225	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial compensable rating for bilateral tinea pedis prior to September 27, 2010, and a rating in excess of 10 percent since September 27, 2010.  

3.  Entitlement to a compensable rating for bilateral shin splints with bilateral compartment syndrome.  

4.  Entitlement to an initial compensable rating for the diastasis recti status post hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to June 1995, from February 2000 to February 2003, from March 2003 to September 2003, and from May 2005 to June 2006, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a hearing before the Board in November 2009.  The Board remanded the Veteran's claims for additional development in March 2010.

The issues of entitlement to service connection for a hiatal hernia and gastroesophageal reflux disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those claims, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for bilateral shin splints with bilateral compartment syndrome is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's diastasis recti status post hernia is manifested by no current symptomatology and a support belt is not indicated; there is no weakening of the abdominal wall.  

2.  The Veteran's bilateral tinea pedis does not affect at least 20 percent of the entire body or at least 20 percent of exposed areas, and systemic therapy such as corticosteroids or other immunosuppressive drugs are not required for a total duration of six weeks or more, but not constantly, during a twelve month period.

3.  The Veteran did not clearly and unmistakably have asthma prior to his active military service; it is at least as likely as not that asthma has been present since his period of military service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for diastasis recti status post hernia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7339 (2010).

2.  The criteria for a 10 percent rating and no more is warranted bilateral tinea pedis since June 3, 2006.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806, 7813 (2010).

3.  The Veteran has asthma that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2006, April 2010, and June 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Diastasis Recti Status Post Hernia

The Veteran's service medical records show that he was seen for a provisional diagnosis of a small mid-line abdominal hernia in November 2002.  The Veteran was examined and diagnosed with diastasis recti.  In December 2002, the Veteran was recommended for surgery for his hernia.  The Veteran opted to wait on surgery and was noted to be non-symptomatic.  In September 2005, the Veteran was noted to have an umbilical hernia which was increasingly painful.  He was referred for a repair of the hernia.  In March 2006, the Veteran underwent an umbilical hernia repair with mesh.  An April 2006 medical evaluation board proceeding notes that the Veteran had an umbilical hernia, now repaired and he was noted to be "medically acceptable."  

At a December 2006 VA examination, the Veteran reported that he was diagnosed with diastasis recti in 2003.  He indicated that he was diagnosed with an umbilical hernia in 2006 for which he underwent a hernia repair and he stated that the hernia has not recurred.  The Veteran reported that he was also diagnosed with a ventral hernia in 2005 for which he has not undergone a repair.  The Veteran denied any local or systemic symptoms associated with the repaired umbilical hernia or the ventral hernia.  

At a hearing before the Board, the Veteran testified that he underwent a surgical repair for his umbilical hernia.  He indicated that he did not have any additional treatment for his hernia.  He testified that he believed that his disability warranted a compensable rating because he was unable to lift weights like he used to because of the strain on his hernia.  The Veteran testified that he was unable to keep himself in shape because of his disability.  

At a September 2010 VA examination, the Veteran reported that following a February 2006 umbilical hernia repair he healed well.  The examination found that no weakening of the abdominal wall and the Veteran has never had to wear a truss or support belt.  He was not placed on any weight restrictions post-operatively.  The examiner noted that the hernia had never affected any of the Veteran's occupations.  

The Veteran's diastasis recti status post hernia has been rated as noncompensably disabling under Diagnostic Code 7339, postoperative ventral hernia.  38 C.F.R. § 4.114 (2010).  Under Diagnostic Code 7339, a noncompensable rating is warranted where there are healed postoperative wounds, no disability, and a belt is not indicated; a 20 percent disability rating is available if the Veteran has a small ventral hernia not well supported by a belt or a healed ventral hernia with weakening of the abdominal wall, and the need for a supporting belt is indicated; and a 40 percent disability rating is warranted when the hernia is large and not well supported by a belt under ordinary conditions.

In light of this record, it appears that the Veteran's disability is characterized by a disability picture entirely consistent with a noncompensable rating under Diagnostic Code 7339, which contemplates healed postoperative wounds and does not require a supporting belt.  Absent findings of a healed ventral hernia with weakening of the abdominal wall, and the need for a supporting belt, the Veteran's disability does not warrant a compensable rating.  

The remaining Diagnostic Codes pertaining to the hernias are not applicable.  Diagnostic Codes Diagnostic Code 7338 pertains to inguinal hernias and Diagnostic Code 7340 pertains to femoral hernias.  38 C.F.R. § 4.114 (2010).  The evidence does not show that the Veteran's diastasis recti status post hernia repair is manifested by an inguinal hernia or a femoral hernia.  Therefore, those Diagnostic Codes are not applicable.

Accordingly, based upon a full review of the record, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's diastasis recti status post hernia repair for the appeal period at issue.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


Bilateral Tinea Pedis

The Veteran's service medical records show complaints and treatment for tinea pedis and fungal infections of the feet.  In May 2000, the Veteran was noted to have cracking and pus between his toes and on the bottom of his feet.  He was also noted to have numbness and pinkness between the toes and whitish skin between his fourth and fifth digits.  

At a December 2006 VA examination, the Veteran reported that his tinea pedis began in service in 2005.  In the past twelve months, he reported treatment with over the counter antifungal powders.  Physical examination of the feet revealed peeling and redness of the skin consistent with tinea pedis.  There was deep maceration of the tissue between toes two and three, three and four, and four and five.  The examiner also included findings related to tinea cruris which was unrelated to the issue on appeal.  The examiner noted that the amount of exposed bodily area was 0 percent and the amount of total body area affected was 5.4 percent. 

At a November 2009 hearing before the Board, the Veteran testified that he continued to have trouble with athlete's foot since service and that it had increased in severity.  He reported treatment once or twice a month for irritation and bleeding between his toes.  He indicated that he sought treatment at the emergency room for his skin disability of the feet.  The Veteran testified that he used both oral and topical medication.  He also reported that he worked as a truck driver and that his feet bothered him while driving because they itched and burned.  

VA outpatient treatment reports show treatment for a flare of bilateral athlete's foot in September 2009.  Physical examination revealed scaling and hypertrophic skin especially between the toes with cracking typical of chronic fungal infections.  The Veteran was treated with oral Terbinafine.  The Veteran reported athlete's foot again in July 2010.  Physical examination of the feet revealed that skin between the toes was a milky white with no active drainage or sloughing of the skin noted.  Also in July 2010, the Veteran reported pain and odor of the bilateral feet.  Physical examination revealed tinea pedis in the web spaces of the toes with no redness, swelling, or drainage.  The Veteran was prescribed Miconazole powder and Diflucan.  In August 2010, the Veteran reported painful feet bilaterally with itching, bleeding and scaling on the plantar foot.  The Veteran reported no relief with creams or pills.  He stated that he used over the counter antifungal liquid with some relief.  The examiner prescribed Lotrimin solution and Clobestasol cream.  In September 2010, physical examination of the feet found a scaly moccasin-type distribution of both feet.  The Veteran was diagnosed with dermatophytosis of the feet and treated with oral Fluconazole for thirty days.  

At a September 2010 VA examination, the Veteran reported recurrent episodes of scaliness of his feet and in between his toes.  He indicated that there were periods where he saw pus and bleeding between his toes.  The examiner noted that the Veteran had been most recently treated with Lotrimin solution and Clobestal cream.  Physical examination of the feet revealed scaliness on the arch region and medial ankle of the bilateral feet with sporadic specks of hyperpigmentation on the soles of the feet with increased scaliness on the plantar surface of the feet.  There was a whitish discoloration between the toes and the skin appeared to have been exposed to excessive perspiration.  There was no discharge or drainage.  Hyperhidrosis was noted on the left foot.  The examiner indicated that the exposed area affected was estimated to be less than one percent of skin between the Veteran's toes and on the medial arches of his feet.  The examiner noted that the total body area affected was also less than one percent.  The examiner noted that the disability did not involve the head, scalp, face, or neck.

The Veteran's bilateral tinea pedis has been rated under the criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 7813.
  
Diagnostic Code 7813 pertains to dermatophytosis and provides the that the disability is to be rated based on disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  

Diagnostic Code 7806 sets forth the criteria for dermatitis and eczema and provides that a 0 percent disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Assignment of a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Assignment of a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Assignment of a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

In this case, the Board finds that the evidence as reported above indicates that a rating of 10 percent and no more is warranted for the entire appeal period at issue.  Although it appears that the December 2006 VA examiner may have included tinea cruris when she indicated that the total body affected by the Veteran's tinea pedis was 5.4 percent, in light of the Veteran's report of an increase in his symptomatology since service and the medical evidence of record, the Board will resolve reasonable doubt in favor of the Veteran and find that an award a 10 percent rating for the entire appeal period at issue.  While only the December 2006 examiner found that 5 percent or more of the body was affected, that percentage was the first obtained following the Veteran's separation from service.  Therefore, the Board finds that a rating of 10 percent is warranted for tinea pedis as of June 3, 2006, the effective date of service connection.

A 30 percent rating requires the disability to cover at least 20 percent of the entire body or exposed areas or to require systemic therapy for a total duration of six weeks or more during a twelve month period.  The most recent VA examiner, in September 2010, concluded that the total body affected was less than one percent of the exposed area and the total body affected.  Additionally, the September 2010 VA outpatient treatment entry shows treatment for tinea pedis with a thirty day course of oral Fluconazole.  The December 2006 examiner found only 5.4 percent of the body was affected and did not find six weeks of systemic therapy had been required.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a 10 percent rating for bilateral tinea pedis at any time during appeal period at issue.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that referral is not appropriate in this case.  The disabilities at issue have not been shown to markedly interfere with employment beyond that contemplated in the assigned ratings, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  While the Veteran reported that his bilateral tinea pedis made driving a truck uncomfortable and that he sought treatment for tinea pedis at the emergency room, the evidence does not suggest that the Veteran's tinea pedis or diastasis recti status post hernia repair markedly interfered with his employment nor does the record show that either disability resulted in frequent periods of hospitalization.  Therefore, the Board finds that referral for consideration of extraschedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




Service Connection for Asthma

The Veteran contends that he has asthma that was diagnosed in service and that service connection should be granted for asthma.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (2003).

The Veteran's service medical records show that he was examined for asthma in January 1995.  The entry notes that the Veteran had asthma around the age of six, seven, or eight, received medication, and had no hospitalizations or problems since that time.  A January 2006 entry notes a diagnosis of asthma.  The Veteran was noted to have bronchitis, gastroesophageal reflux disease (GERD),  shortness of breath and a cough that were believed to be related to asthma.  The Veteran underwent pulmonary function testing which revealed a mild restrictive pattern and no significant improvement post beta-2 agonist with normal flow loops.  A January 2000 entrance examination shows a normal clinical evaluation of the lungs and a September 2002 separation examination shows a normal clinical evaluation of the lungs.  The Veteran did not report asthma on a report of medical history form prepared in conjunction with the September 2002 separation examination.  A medical evaluation board dated in May 2006 does not include a diagnosis of asthma.  

At a December 2006 VA examination the Veteran reported that he was diagnosed with asthma in service in February 2006.  The Veteran reported that he used an inhaler once a day and had shortness of breath when climbing stairs.  The examiner confirmed a diagnosis of asthma.  

At a hearing before the Board in November 2009, the Veteran testified that he was treated with an inhaler in service for shortness of breath.  The Veteran reported that there was ample evidence in his service medical records to show that he was treated for asthma while in service.  

VA outpatient treatment reports show that the Veteran was noted to have a history of asthma in May 2005.  He was treated for a cough and shortness of breath at that time and noted to have symptoms suggestive of bronchitis.  

At a September 2010 VA examination, the Veteran indicated that the onset of his asthma was in 2005.  The examiner noted that a review of the claims file showed that the Veteran had a history of asthma as a child at age seven to eight.  The Veteran reported that he was treated with "puffers" in service.  Following a physical examination, the examiner diagnosed the Veteran with mild intermittent asthma.  The examiner opined that the Veteran's asthma was not at least as likely as not aggravated beyond its natural progression by the Veteran's active duty service.  The examiner's rationale for the opinion was that the Veteran was diagnosed with bronchitis, reactive airway disease, and asthma while on active duty in 2006.  The examiner noted that there were no hospitalizations or documentation of status asthmaticus while in the military and no profiles relating to the diagnosis of asthma.  The examiner noted that there was no evidence of obstructive ventilatory impairment by spirometry and the Veteran had the same restrictive ventilatory impairment which was found on a pulmonary function test result in service dated in January 2006, supporting the conclusion that the condition was stable and there was not a flare of asthma.  The examiner noted that there had been no emergency room visits or hospitalizations for asthma attacks post discharge.  The examiner stated that bronchodilators did not help restrictive ventilatory impairment and there was no evidence that the Veteran's asthma was aggravated beyond its natural progression by his military service.  The examiner concluded that the Veteran was considered to have mild intermittent asthma since childhood and required intermittent therapy with a bronchodilator in the form of albuterol which was how his asthma has been treated since childhood.  

Although the Veteran's service medical records include a notation of childhood asthma around ages six to eight, only such conditions as are recorded in examination reports are to be considered noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute such conditions.  38 C.F.R. § 3.304(b) (2010).

The Board finds that the medical evidence in this case regarding pre-service treatment for asthma does not rise to the level of clear and unmistakable evidence.  Although a 2010 examiner concluded that the Veteran was considered to have mild intermittent asthma since childhood, that opinion does not amount to clear and unmistakable evidence that the Veteran's asthma was a pre-existing condition when he entered active military service.  The examiner based that opinion on a notation in the Veteran's service medical records which listed a childhood history of asthma.   Therefore, the Board finds that the presumption of sound condition has not been rebutted by undebatable evidence that asthma pre-existed military service.  

Consequently, because the evidence shows that the Veteran was treated for asthma in service and has had problems with asthma since service, and because the presumption of soundness has not been rebutted by clear and unmistakable evidence, the Board finds that a grant of service connection for asthma is warranted.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for diastasis recti status post hernia is denied.

Entitlement to a 10 percent rating prior to September 27, 2010, for bilateral tinea pedis is granted, however, entitlement to a rating in excess of 10 percent for the entire appeal period is denied.  

Entitlement to service connection for asthma is granted.  


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary with regard to the issue of entitlement to a compensable rating for bilateral shin splints with bilateral compartment syndrome.

The Veteran was afforded a VA examination in September 2010.  Following a physical examination, the examiner diagnosed the Veteran with mild left shin splint and inactive right shin splint with no evidence of nerve involvement by nerve conduction study.  The examiner failed to include any findings pertaining to the Veteran's knee as indicated by the March 2010 Board remand.  

A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been fulfilled, the Board itself errs in failing to ensure compliance.  Therefore, because the development sought by the Board in this case has not been fully completed, another remand is required. 38 C.F.R. § 19.9 (2010).

Additionally, the Board notes that the Veteran's service-connected disability encompasses both bilateral shin splints and bilateral compartment syndrome which affects the muscles of his legs.  The Veteran's service medical records include a physical evaluation board which notes that the Veteran had bilateral leg pain secondary to exercise induced compartment syndrome, rated as slight.  The Veteran testified that he was discharged due to his leg disability which required him to rest to help with circulation in his legs.  The Veteran indicated that he believed that his disability rating should be compensably rated because he was discharged due to the condition.  Therefore, the Board finds that the examination should include findings related to the Veteran's bilateral compartment syndrome.  

In addition, any VA outpatient treatment reports dated after September 2010 should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Obtain any outstanding VA treatment records dated after September 2010.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right and left shin splints with bilateral compartment syndrome.  The claims folder should be reviewed by the examiner and that review should be noted in the report.  All necessary tests and studies, including range of motion studies of the knees, should be conducted.  The examiner should specifically indicate whether the Veteran's bilateral shin splints are manifested by lateral instability or recurrent subluxation and whether any instability or subluxation is slight, moderate, or severe.  The report must discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limitation of functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner should indicate whether the Veteran has any muscle disability related to his bilateral compartment syndrome and should specifically include an opinion as to whether there are any cardinal signs and symptoms of muscle disability including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).  The examiner should also specify the level of impairment the Veteran's bilateral shin splints and bilateral compartment syndrome has on his ability to perform his job duties.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


